Citation Nr: 1617732	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-10 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to November 1968.  His primary military occupational specialty was as an armor crewman.  

This case was previously before the Board of Veterans' Appeals (Board) in October 2013, when it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a hearing loss disability.  Thereafter, the case was returned to the Board for further appellate action.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, current bilateral hearing loss had its onset in service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If the VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter, dated in April 2008.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the Supplemental Statement of the Case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any unobtained, relevant, available evidence, and in January 2015, he stated that he had no additional evidence to submit.  Furthermore, the VA has obtained an adequate examination for his claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In his claim, dated in September 2008, the Veteran contended that his hearing loss disability was, primarily, the result of his extensive noise exposure in service as an armor crewman.  He reported that his hearing was so badly damaged that his ears would bleed.  Therefore, he maintained that service connection for a hearing loss disability is warranted.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

A claimant may establish service connection diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  38 C.F.R. § 3.303(d) (2015); 

For certain chronic, organic diseases of the nervous system, such as sensorineural hearing loss disability, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The Veteran is competent to report what he experienced during and since his separation from service.  For example, he is competent to report that he first experienced hearing difficulty in the service and that it has been present since that time.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing that difficulty.  The question of an etiologic relationship between his current hearing problems and any incident during his service involves a medical issue.  Thus, the question of etiology generally may not be competently addressed by lay evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  But see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

During his October 1965 service entrance examination, the Veteran responded, "No", when asked if he then had, or had ever had, ear, nose, or throat trouble; running ears; or hearing loss.  He denied that he had ever worn hearing aids.  On examination, his ears and eardrums were found to be normal.  Audiometric testing revealed following puretone thresholds at the applicable hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
Not Reported (NR)
-5 (0)
LEFT
5 (20)
5 (15)
-5 (5)
NR
5 (10)

(NOTE:  In July 1966, the VA switched from reporting audiometric results using American Standards Association (ASA) units to using International Organization for Standardization (ISO) units.  The military followed suit in November 1967.  Since the current definition for a hearing loss disability, found at 38 C.F.R. § 3.385, is based on ISO units, military audiograms performed prior to November 1967 must be converted from ASA to ISO units to determine whether there is a hearing loss for VA purposes.  The numbers in parentheses represent the appropriate conversion.)  

Speech reception testing was not performed during the Veteran's service entry examination.  

Following the examination, the examiner assigned the Veteran's hearing a "1" on his physical profile, i.e., PULHES.  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric).  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

The Veteran's service treatment records are negative for any complaints or clinical findings of a hearing loss disability.  They do show treatment for other disorders, such as such as a bone contusion sustained while wrestling; stomach and right arm disorders sustained in a motor vehicle accident; bumps on his face which he thought were measles; and multiple episodes of sore throats and headaches.   

During his October 1968 service separation examination, the Veteran responded, "No", when asked if he then had, or had ever had, ear, nose, or throat trouble; running ears; or hearing loss.  He denied that he had ever worn hearing aids.  On examination, his ears and eardrums were found to be normal.  Audiometric testing revealed following puretone thresholds at the applicable hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
NR
15 (20)
LEFT
-5 (10)
-5 (5)
-5 (5)
NR
20 (25)

(NOTE:  As noted, the puretone thresholds before November 1, 1967 need to be converted from ASA units to ISO units to facilitate data comparison.  In this case, the October 1968 puretone thresholds were reported in the ASA standards which were in effect at the time of the October 1965 service entrance examination; conversion for data comparison are in parentheses.)  

Speech reception testing was not performed.

The Veteran continued to receive a 1 for his hearing on PULHES.  

In a September 1982 RO Administrative Decision, it was noted that from March 1968 to May 1971, the Veteran had worked as a general assembler at GE and that he had worked for 2 months as an assembly line worker at Ford Motor Company.  

On VA Form 21-526, dated in September 2008, the Veteran filed claims of entitlement to service connection for a hearing loss disability and tinnitus.  

Records obtained from the Social Security Administration show that in September 2008, the Veteran had hearing impairment.  It was noted that he had work experience in 1994 as a brick layer and in 1997 as a laborer.  

In December 2008, the Veteran had a hearing aid evaluation by the VA Audiology Service.  He reported that he began to lose his hearing in service.  

In February 2010, the Veteran was examined by the VA to determine the nature and etiology of any hearing disability found to be present.  He reported his history of noise exposure in service but denied any history of occupational or recreational noise exposure.  

Audiometric testing revealed following puretone thresholds at the applicable hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
70
70
65
LEFT
30
40
60
65
65

Speech reception testing revealed a speech recognition score of 100 percent in his right ear and 84 percent in his left ear.  

Following the VA examination the diagnoses were a mild to moderately severe sensorineural hearing loss in the right ear and a mild to severe, primarily, sensorineural hearing loss in the left ear.  

In a November 2013 addendum, the VA examiner opined that it was at least as likely as not the Veteran's bilateral hearing loss disability was the result of his noise exposure in service.  The examiner noted that even though the Veteran's service separation examination revealed normal hearing, there was a 15 decibel decline in hearing in both ears at 4000 hertz, when compared with his entrance examination.  The examiner stated 15 decibels was a significant threshold shift, especially in the high frequencies.  He concluded, essentially, that such a shift was a manifestation of a hearing loss disability at that level.  

In April 2014, the Veteran underwent an audiologic examination by a different examiner.  The Veteran reported occupational noise exposure following service during his employment with GE and Ford.  Following the examination, the examiner concurred that the Veteran had a bilateral sensorineural hearing loss for VA purposes.  She opined that it was less likely than not related to the Veteran's noise exposure in service.  She noted that when she compared the results of the Veteran's audiometric testing during his service entrance and separation examinations, she did not find a significant threshold shift.  Because it was not indicated otherwise, she assumed that the puretone threshold levels on the Veteran's service entrance examination had been reported in accordance with ISO standards.  She noted that the puretone threshold levels on the service separation examination had been reported in accordance with ASA standards.  The examiner converted the service separation examination results to ISO standards to facilitate data comparison and found no significant threshold shift.  Therefore, she opined that it was less likely than not that the Veteran's hearing loss disability was related to service.  

The Board notes however, that the VA examiner assumed that the October 1965 puretone thresholds had been reported in accordance with ISO standards, because it had not been indicated otherwise.  However, those standards would not become effective for two years, and the VA examiner did not say why she would have expected the puretone thresholds to follow future guidelines which were not in effect.  It would be more reasonable to assume that the 1965 puretone thresholds had been reported in accordance with the ASA standards then in effect.  It was specifically noted that the October 1968 puretone thresholds were reported in the then-outdated ASA standards.  For these reasons, the Board finds the April 2014 VA examiner's opinion to be based on incorrect information.  Accordingly, that opinion is of no force or effect with respect to the Veteran's appeal.  

The evidence shows that the Veteran has a current hearing loss disability for VA purposes.  By virtue of his duties as an armor crewman in service, the Board finds that he had significant noise exposure.  The question is whether there is a relationship between that exposure and the current hearing loss disability.  

The report of the Veteran's service entrance examination shows that his hearing was within normal limits for VA purposes.  Although he reported that he had difficulty hearing in service and that his ears would bleed, his service treatment records are negative for any complaints or clinical findings of hearing impairment.  It is reasonable to expect that had he been experiencing hearing impairment or bleeding ears in service, he would have sought medical treatment.  However, service separation examination revealed, as the November 2013 VA examiner indicated, a significant threshold shift, especially in the high frequencies.  

The November 2013 VA examiner noted that during the service separation examination, the Veteran had demonstrated a significant threshold shift in the Veteran's hearing at 4000 hertz.  He opined, essentially, that such a shift had represented the onset of the Veteran's hearing loss disability.  However, even if there was a significant threshold shift on that examination, the question is whether it was chronic in nature.  While the VA examiner did not cite any evidence that would suggest chronicity, e.g., another record proximate in time showing a hearing loss disability or significant threshold shift, the Veteran has asserted that the onset of this hearing loss was in service and that it had continued through the present.  

In light of the Veteran's credible statements regarding his in-service acoustic trauma, the favorable opinion of the November 2013 VA examiner, and the shift in hearing thresholds during active service, the Board finds that the evidence in favor of a nexus relationship between bilateral hearing loss and active service has reached the point of relative equipoise with the evidence against such nexus.  See, e.g., Hensley, supra.  Resolving all reasonable doubt in favor of the claim, the Board concludes that service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


